EXHIBIT 10.2

MATERION CORPORATION

Restricted Stock Units Agreement (Cash-Settled)

WHEREAS,       , (the “Grantee”) is an employee of Materion Corporation (named
Brush Engineered Materials Inc. on the Date of Grant), an Ohio corporation (the
“Corporation”) or a Subsidiary; and

WHEREAS, the execution of an agreement in the form hereof (this “Agreement”) has
been authorized by a resolution of the Compensation Committee (the “Committee”)
of the Board of Directors of the Corporation that was duly adopted on March 1,
2011 (the “Date of Grant”);

NOW, THEREFORE, pursuant to the Corporation’s 2006 Stock Incentive Plan (the
“Plan”), the Corporation hereby confirms to the Grantee the grant, effective on
the Date of Grant, of       Restricted Stock Units (as defined in the Plan)
(“RSUs”), subject to the terms and conditions of the Plan and the following
additional terms, conditions, limitations and restrictions:

ARTICLE I

DEFINITIONS

All terms used herein with initial capital letters that are defined in the Plan
shall have the meanings assigned to them in the Plan when used herein with
initial capital letters.

ARTICLE II

CERTAIN TERMS OF RESTRICTED STOCK UNITS

1. RSUs Not Transferable. The RSUs covered by the Agreement shall not be
transferable other than by will or pursuant to the laws of descent and
distribution prior to payment.

2. Vesting and Payment of RSUs.

(a) General. Subject to the provisions of Sections 2(b), 2(c) and 2(d) of this
Article II, all of the RSUs covered by this Agreement shall become
nonforfeitable if the Grantee shall have remained in the continuous employ of
the Corporation or a Subsidiary for three years from the Date of Grant and shall
be payable in cash to the Grantee on such date.

(b) Death or Disability. Notwithstanding the provisions of Section 2(a) of this
Article II, all of the RSUs covered by this Agreement shall immediately become
nonforfeitable and shall be immediately payable if the Grantee dies or becomes
permanently disabled (as hereinafter defined) while in the employ of the
Corporation or a Subsidiary during the three-year period from the Date of Grant.
The Grantee shall be considered to have become permanently disabled if the
Grantee has suffered a permanent disability within the meaning of the long-term
disability plan in effect for, or applicable to, the Grantee and is “disabled”
within the meaning of Section 409A(a)(2)(C) of the Code.

(c) Retirement.

(i) If the Grantee should Retire (as hereinafter defined) one year or more after
the Date of Grant, notwithstanding the requirement of continuous employment
contained in Section 2(a) of this Article II, the RSUs covered by this Agreement
shall continue to vest and shall become payable three years from the Date of
Grant, provided that the RSUs shall be paid on any earlier date when payment
would otherwise have been made under this Section 2 of Article II if the Grantee
had continued employment through such date.

(ii) If the Grantee should Retire less than one year from the Date of Grant, the
RSUs covered by this Agreement shall be forfeited, unless the Committee
determines that such RSUs will continue to vest and become nonforfeitable three
years from the Date of Grant.

(iii) “Retire” shall mean the Grantee’s retirement from the Corporation or a
Subsidiary at age 65 or older or at 55 or older with 10 or more years of
continuous employment with the Corporation or a Subsidiary.

(d) Change in Control.

(i) Notwithstanding Section 2(a) of Article II above, the RSUs granted hereby
shall immediately become nonforfeitable and payable if at any time during the
employment of the Grantee and prior to the end of the three-year vesting period:



  (A)   a Change in Control (as defined in Section 2(g) of this Article II)
shall occur after the Date of Grant; and



  (B)   within two years following the Change in Control the Grantee’s
employment with the Corporation or a Subsidiary is terminated by the Grantee as
a Termination for Good Cause (as defined in Section 2(f)) or the Grantee is
terminated by the Corporation other than as a “Termination for Cause.” If the
Change in Control constitutes a “change in control” for purposes of Section 409A
of the Code and if the Grantee incurs a “separation from service” for purposes
of Section 409A of the Code within two years following such Change in Control,
payment for the RSUs will be made upon the Grantee’s separation from service,
provided however, that if at such time the Grantee is a “specified employee” as
determined pursuant to the identification methodology adopted by the Corporation
in compliance with Section 409A of the Code, the date of payment for the RSUs
shall be the first business day of the seventh month after the date of the
Grantee’s separation from service (or if earlier the Grantee’s death). If
payment is not made pursuant to the preceding sentence because the Change in
Control does not constitute a “change-in-control” for purposes of Section 409A
of the Code, then payment shall be made at the earliest date that payment would
have been made under Section 2 of Article II if no Change in Control had
occurred, assuming continued employment through such date.

(ii) Notwithstanding anything in this Section 2(d) to the contrary, in
connection with a Business Combination (as defined below in Section 2(g)) the
result of which is that the Outstanding Corporation Voting Stock (as defined
below in Section 3(g)) is exchanged for or becomes exchangeable for securities
of another entity, cash or a combination thereof, if the entity resulting from
such Business Combination does not assume the RSUs evidenced hereby and the
Corporation’s obligations hereunder, or replace the RSUs evidenced hereby with a
substantially equivalent security of the entity resulting from such Business
Combination, then the RSUs evidenced hereby shall become exercisable as of
immediately prior to such Business Combination. Payment for the RSUs will be
upon such Change in Control; provided, however, if the Change in Control does
not constitute a “change in control” for purposes of Section 409A(a)(2)(A)(v) of
the Code, then payment for the RSUs will be made upon the date that payment
otherwise would have been made under Section 2 of Article II if no Change in
Control had occurred, assuming continued employment through such date.

(e) “Termination for Cause” means a termination of Grantee’s employment by the
Corporation for “Cause” (as defined in Section 7(f) of this Agreement).

(f) “Termination for Good Cause” shall mean the Grantee’s termination of the
Grantee’s employment with the Corporation or a Subsidiary as a result of the
occurrence of any of the following:

(i) a change in the Grantee’s principal location of employment that is greater
than 50 miles from its location as of the date hereof without the Grantee’s
consent; provided, however, that the Grantee hereby acknowledges that the
Grantee may be required to engage in travel in connection with the performance
of the Grantee’s duties hereunder and that such travel shall not constitute a
change in the Grantee’s principal location of employment for purposes hereof;

(ii) a material diminution in the Grantee’s base compensation;

(iii) a change in the Grantee’s position with the Corporation without the
Grantee’s consent such that there is a material diminution in the Grantee’s
authority, duties or responsibilities; or

(iv) any other action or inaction that constitutes a material breach by the
Corporation of the agreement under which the Grantee provides services.

Notwithstanding the foregoing, the Grantee’s termination of the Grantee’s
employment with the Corporation as a result of the occurrence of any of the
foregoing shall not constitute a “Termination for Good Cause” unless (a) the
Grantee gives the Corporation written notice of such occurrence within 90 days
of such occurrence and such occurrence is not cured by the Corporation within
30 days of the date on which such written notice is received by the Corporation
and (b) the Grantee actually terminates his or her employment with the
Corporation prior to the 365th day following such occurrence.

(g) For purposes of this Agreement, “Change in Control” means:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of voting securities of the
Corporation where such acquisition causes such Person to own (A) 30% or more of
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) without the approval of the
Incumbent Board as defined in (ii) below or (B) 35% or more of the Outstanding
Voting Securities of the Corporation with the approval of the Incumbent Board;
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not be deemed to result in a Change of Control: (I) any
acquisition directly from the Corporation that is approved by the Incumbent
Board (as defined in subsection (ii), below), (II) any acquisition by the
Corporation or a subsidiary of the Corporation, (III) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any corporation controlled by the Corporation, (IV) any
acquisition by any Person pursuant to a transaction described in clauses (A),
(B) and (C) of subsection (iii) below, or (V) any acquisition by, or other
Business Combination (as defined in (iii) below) with, a person or group of
which employees of the Corporation or any subsidiary of the Corporation control
a greater than 25% interest (a “MBO”) but only if the Grantee is one of those
employees of the Corporation or any subsidiary of the Corporation that are
participating in the MBO; provided, further, that if any Person’s beneficial
ownership of the Outstanding Corporation Voting Securities reaches or exceeds
30% or 35%, as the case may be, as a result of a transaction described in clause
(I) or (II) above, and such Person subsequently acquires beneficial ownership of
additional voting securities of the Corporation, such subsequent acquisition
shall be treated as an acquisition that causes such Person to own 30% or 35% or
more, as the case may be, of the Outstanding Corporation Voting Securities; and
provided, further, that if at least a majority of the members of the Incumbent
Board determines in good faith that a Person has acquired beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the Outstanding Corporation Voting Securities inadvertently, and such
Person divests as promptly as practicable a sufficient number of shares so that
such Person beneficially owns (within the meanings of Rule 13d-3 promulgated
under the Exchange Act) less than 30% of the Outstanding Corporation Voting
Securities, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board” (as modified by this clause (ii)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Corporation’s shareholders, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
(either by a specific vote or by approval of the proxy statement of the
Corporation in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

(iii) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
or the acquisition of assets of another corporation, or other transaction
(“Business Combination”) excluding, however, such a Business Combination
pursuant to which (A) the individuals and entities who were the ultimate
beneficial owners of voting securities of the Corporation immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
65% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of the Corporation, the Corporation or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly (I) 30% or
more, if such Business Combination is approved by the Incumbent Board or
(II) 35% or more, if such Business Combination is not approved by the Incumbent
Board, of the combined voting power of the then outstanding securities entitled
to vote generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation except pursuant to a Business Combination
described in clauses (A), (B) and (C) of subsection (iii), above.

3. Form and Time of Payment of RSUs. Except as otherwise provided for in
Section 2 of Article III, payment for the RSUs shall be made in form of cash at
the time the RSUs vest and become nonforfeitable or otherwise become payable in
accordance with Section 2 of this Article II. The cash payment shall be equal to
(a) Market Value per Share on the date the RSUs vest and become nonforfeitable
times (b) the number of RSUs covered by this Agreement plus any dividend
equivalents accrued on the RSUs since the Date of Grant (as provided in
Section 5 of this Article II below). Payments will be made in U.S. Dollars, less
any applicable federal, state, local or foreign withholding taxes. For the
avoidance of doubt, in no event shall the Grantee be entitled to receive payment
in any form other than cash, and under no circumstances shall the Grantee be
entitled to receive Common Shares or any other security hereunder.

4. Forfeiture of RSUs. The RSUs shall be forfeited, except as otherwise provided
in Section 2(b), 2(c) or 2(d) of this Article II above, if the Grantee ceases to
be employed by the Corporation or a Subsidiary prior to three years from the
Date of Grant.

5. Dividend Equivalents. From and after the Date of Grant and until the earlier
of (a) the time when the RSUs vest and become nonforfeitable and payable in
accordance with Section 2 of this Article II or (b) the time when the Grantee’s
right to receive cash payment of the RSUs is forfeited in accordance with
Section 4 of this Article II, on the date that the Corporation pays a cash
dividend (if any) to holders of Common Shares generally, the Grantee shall be
entitled to a number of additional whole RSUs determined by dividing (i) the
product of (A) the dollar amount of the cash dividend paid per Common Share on
such date and (B) the total number of RSUs (including dividend equivalents paid
thereon) previously credited to the Grantee as of such date, by (ii) the Market
Value per Share on such date. Such dividend equivalents (if any) shall be
subject to the same terms and conditions and shall be paid or forfeited in the
same manner and at the same time as the RSUs to which the dividend equivalents
were credited.

6. Effect of Detrimental Activity. Notwithstanding anything herein to the
contrary, if the Grantee, either during employment by the Corporation or a
Subsidiary or within one year after termination of such employment, shall engage
in any Detrimental Activity, (as hereinafter defined) and the Board shall so
find, the Grantee shall:

(a) Forfeit all RSUs held by the Grantee.

(b) With respect to any RSUs that have become nonforfeitable and been paid out
pursuant to this Agreement, pay to the Corporation in cash an amount equal to
the payment Grantee received when the RSUs became nonforfeitable.

(c) To the extent that the amount referred to in Section 6(b) above are not paid
to the Corporation, the Corporation may set off the amounts so payable to it
against any amounts that may be owing from time to time by the Corporation or a
Subsidiary to the Grantee, whether as wages, deferred compensation or vacation
pay or in the form of any other benefit or for any other reason, except that no
setoff shall be permitted against any amount that constitutes “deferred
compensation” within the meaning of Section 409A of the Code.

7. For purposes of this Agreement, the term “Detrimental Activity” shall
include:

(a) (i) Engaging in any activity in violation of the Section entitled
“Competitive Activity; Confidentiality; Nonsolicitation” in the Severance
Agreement between the Corporation and the Grantee, if such agreement is in
effect at the date hereof, or in violation of any corresponding provision in any
other agreement between the Corporation and the Grantee in effect on the date
hereof providing for the payment of severance compensation; or

(ii) If no such severance agreement is in effect as of the date hereof or if a
severance agreement does not contain a Section corresponding to “Competitive
Activity; Confidentiality; Nonsolicitation”:

(A) Competitive Activity During Employment. Competing with the Corporation
anywhere within the United States during the term of the Grantee’s employment,
including, without limitation:

(I) entering into or engaging in any business which competes with the business
of the Corporation;

(II) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business that competes
with, the business of the Corporation;

(III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation or attempting to do so; or

(IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the business of the Corporation.

(B) Following Termination. For a period of one year following the Grantee’s
termination date:

(I) entering into or engaging in any business which competes with the
Corporation’s business within the Restricted Territory (as hereinafter defined);

(II) soliciting customers, business, patronage or orders for, or selling, any
products or services in competition with, or for any business, wherever located,
that competes with, the Corporation’s business within the Restricted Territory;

(III) diverting, enticing or otherwise taking away any customers, business,
patronage or orders of the Corporation within the Restricted Territory, or
attempting to do so; or

(IV) promoting or assisting, financially or otherwise, any person, firm,
association, partnership, corporation or other entity engaged in any business
which competes with the Corporation’s business within the Restricted Territory.

For the purposes of Sections 7(a)(ii)(A) and (B) above, inclusive, but without
limitation thereof, the Grantee will be in violation thereof if the Grantee
engages in any or all of the activities set forth therein directly as an
individual on the Grantee’s own account, or indirectly as a partner, joint
venturer, employee, agent, salesperson, consultant, officer and/or director of
any firm, association, partnership, corporation or other entity, or as a
stockholder of any corporation in which the Grantee or the Grantee’s spouse,
child or parent owns, directly or indirectly, individually or in the aggregate,
more than five percent (5%) of the outstanding stock.

(C) “The Corporation.” For the purposes of this Section 7(a)(ii) of Article II,
the “Corporation” shall include any and all direct and indirect subsidiaries,
parents, and affiliated, or related companies of the Corporation for which the
Grantee worked or had responsibility at the time of termination of the Grantee’s
employment and at any time during the two year period prior to such termination.

(D) “The Corporation’s Business.” For the purposes of this Section 7 of
Article II inclusive, the Corporation’s business is defined to be the
manufacture, marketing and sale of high performance engineered materials serving
global telecommunications and computer, magnetic and optical data storage,
aerospace and defense, automotive electronics, industrial components and
appliance markets, as further described in any and all manufacturing, marketing
and sales manuals and materials of the Corporation as the same may be altered,
amended, supplemented or otherwise changed from time to time, or of any other
products or services substantially similar to or readily substitutable for any
such described products and services.

(E) “Restricted Territory.” For the purposes of Section 8(a)(ii)(B) of
Article II, the Restricted Territory shall be defined as and limited to:

(I) the geographic area(s) within a one hundred mile radius of any and all of
the Corporation’s location(s) in, to, or for which the Grantee worked, to which
the Grantee was assigned or had any responsibility (either direct or
supervisory) at the time of termination of the Grantee’s employment and at any
time during the two-year period prior to such termination; and

(II) all of the specific customer accounts, whether within or outside of the
geographic area described in (I) above, with which the Grantee had any contact
or for which the Grantee had any responsibility (either direct or supervisory)
at the time of termination of the Grantee’s employment and at any time during
the two-year period prior to such termination.

(F) Extension. If it shall be judicially determined that the Grantee has
violated any of the Grantee’s obligations under Section 7(a)(ii)(B) of Article
II, then the period applicable to each obligation that the Grantee shall have
been determined to have violated shall automatically be extended by a period of
time equal in length to the period during which such violation(s) occurred.

(b) Non-Solicitation. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include directly or indirectly at
any time soliciting or inducing or attempting to solicit or induce any
employee(s), sales representative(s), agent(s) or consultant(s) of the
Corporation and/or of its parents, or its other subsidiaries or affiliated or
related companies to terminate their employment, representation or other
association with the Corporation and/or its parent or its other subsidiary or
affiliated or related companies.

(c) Further Covenants. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include:

(i) directly or indirectly, at any time during or after the Grantee’s employment
with the Corporation, disclosing, furnishing, disseminating, making available
or, except in the course of performing the Grantee’s duties of employment, using
any trade secrets or confidential business and technical information of the
Corporation or its customers or vendors, including without limitation as to when
or how the Grantee may have acquired such information. Such confidential
information shall include, without limitation, the Corporation’s unique selling,
manufacturing and servicing methods and business techniques, training, service
and business manuals, promotional materials, training courses and other training
and instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Grantee specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the Grantee’s mind or memory and
whether compiled by the Corporation, and/or the Grantee, derives independent
economic value from not being readily known to or ascertainable by proper means
by others who can obtain economic value from its disclosure or use, that
reasonable efforts have been made by the Corporation to maintain the secrecy of
such information, that such information is the sole property of the Corporation
and that any retention and use of such information by the Grantee during the
Grantee’s employment with the Corporation (except in the course of performing
the Grantee’s duties and obligations to the Corporation) or after the
termination of the Grantee’s employment shall constitute a misappropriation of
the Corporation’s trade secrets.

(ii) Upon termination of the Grantee’s employment with the Corporation, for any
reason, the Grantee’s failure to return to the Corporation, in good condition,
all property of the Corporation, including without limitation, the originals and
all copies of any materials which contain, reflect, summarize, describe, analyze
or refer or relate to any items of information listed in Section 7(c)(i) of
Article II of this Agreement.

(d) Discoveries and Inventions. Except as otherwise provided in Section 8(a)(i)
of Article II, Detrimental Activity shall also include the failure or refusal of
the Grantee to assign to the Corporation, its successors, assigns or nominees,
all of the Grantee’s rights to any discoveries, inventions and improvements,
whether patentable or not, made, conceived or suggested, either solely or
jointly with others, by the Grantee while in the Corporation’s employ, whether
in the course of the Grantee’s employment with the use of the Corporation’s
time, material or facilities or that is in any way within or related to the
existing or contemplated scope of the Corporation’s business. Any discovery,
invention or improvement relating to any subject matter with which the
Corporation was concerned during the Grantee’s employment and made, conceived or
suggested by the Grantee, either solely or jointly with others, within one year
following termination of the Grantee’s employment under this Agreement or any
successor agreements shall be irrebuttably presumed to have been so made,
conceived or suggested in the course of such employment with the use of the
Corporation’s time, materials or facilities. Upon request by the Corporation
with respect to any such discoveries, inventions or improvements, the Grantee
will execute and deliver to the Corporation, at any time during or after the
Grantee’s employment, all appropriate documents for use in applying for,
obtaining and maintaining such domestic and foreign patents as the Corporation
may desire, and all proper assignments therefor, when so requested, at the
expense of the Corporation, but without further or additional consideration.

(e) Work Made For Hire. Except as otherwise provided in Section 7(a)(i) of
Article II, Detrimental Activity shall also include violation of the
Corporation’s rights in any or all work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefore, prototypes and
other materials (hereinafter, “items”), including without limitation, any and
all such items generated and maintained on any form of electronic media,
generated by Grantee during the Grantee’s employment with the Corporation. The
Grantee acknowledges that, to the extent permitted by law, all such items shall
be considered a “work made for hire” and that ownership of any and all
copyrights in any and all such items shall belong to the Corporation. The item
will recognize the Corporation as the copyright owner, will contain all proper
copyright notices, e.g., “(creation date) [Corporation’s Name], All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.

(f) Termination for Cause. Except as otherwise provided in Section 8(a)(i) of
Article II, Detrimental Activity shall also include activity that results in
termination for Cause. For the purposes of this Section, “Cause” shall mean
that, the Grantee shall have:

(i) been convicted of a criminal violation involving fraud, embezzlement, theft
or violation of federal antitrust statutes or federal securities laws in
connection with his duties or in the course of his employment with the
Corporation or any affiliate of the Corporation;

(ii) committed intentional wrongful damage to property of the Corporation or any
affiliate of the Corporation; or

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Corporation or any affiliate of the Corporation;

and any such act shall have been demonstrably and materially harmful to the
Corporation.

(g) Other Injurious Conduct. Detrimental Activity shall also include any other
conduct or act determined to be injurious, detrimental or prejudicial to any
significant interest of the Corporation or any subsidiary unless the Grantee
acted in good faith and in a manner he or she reasonably believed to be in or
not opposed to the best interests of the Corporation.

(h) Reasonableness. The Grantee acknowledges that the Grantee’s obligations
under this Section 7 of Article II are reasonable in the context of the nature
of the Corporation’s business and the competitive injuries likely to be
sustained by the Corporation if the Grantee were to violate such obligations.
The Grantee further acknowledges that this Agreement is made in consideration
of, and is adequately supported by the agreement of the Corporation to perform
its obligations under this Agreement and by other consideration, which the
Grantee acknowledges constitutes good, valuable and sufficient consideration.

ARTICLE III

GENERAL PROVISIONS

1. Compliance with Law. The Corporation shall make reasonable efforts to comply
with all applicable federal and state securities laws.

2. Dilution and Other Adjustments. The Committee shall make such adjustments in
the RSUs covered by this Agreement as such Committee in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of the Grantee that otherwise would result from
(a) any stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Corporation, or (b) any merger,
consolidation, spin-off, reorganization, partial or complete liquidation or
other distribution of assets, or issuance of warrants or other rights to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. In the event of any such transaction or
event, the Committee may provide in substitution for this award of RSUs such
alternative consideration as it may in good faith determine to be equitable
under the circumstances and may require in connection therewith the surrender of
this award of RSUs so replaced.

3. Continuous Employment. For purposes of this Agreement, the continuous
employment of the Grantee with the Corporation or a Subsidiary shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Corporation or a Subsidiary, by reason of the
transfer of his employment among the Corporation and its Subsidiaries or a leave
of absence approved by the Board.

4. No Employment Contract; Right to Terminate Employment. The grant of the RSUs
to the Grantee is a voluntary, discretionary award being made on a one-time
basis and it does not constitute a commitment to make any future awards. The
grant of the RSUs and any payments made hereunder will not be considered salary
or other compensation for purposes of any severance pay or similar allowance,
except as otherwise required by law. Nothing in this Agreement will give the
Grantee any right to continue employment with the Corporation or any Subsidiary,
as the case may be, or interfere in any way with the right of the Corporation or
a Subsidiary to terminate the employment of the Grantee at any time.

5. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan shall not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Corporation
or a Subsidiary and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Corporation or a Subsidiary.

6. Information. Information about the Grantee and the Grantee’s participation in
the Plan may be collected, recorded and held, used and disclosed for any purpose
related to the administration of the Plan. The Grantee understands that such
processing of this information may need to be carried out by the Corporation and
its Subsidiaries and by third party administrators whether such persons are
located within the Grantee’s country or elsewhere, including the United States
of America. The Grantee consents to the processing of information relating to
the Grantee and the Grantee’s participation in the Plan in any one or more of
the ways referred to above.

7. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the rights of the Grantee
under this Agreement without the Grantee’s consent. Notwithstanding the
foregoing, the limitation requiring the consent of a Grantee to certain
amendments shall not apply to any amendment that is deemed necessary by the
Corporation to ensure compliance with Section 409A of the Code.

8. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

9. Governing Law. This agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Ohio.

10. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of
Section 409A of the Code, so that the income inclusion provisions of
Section 409A(a)(1) of the Code do not apply to the Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

11. Relation to Severance Agreement. Section 2(d) of Article II hereof shall
supersede the provisions of any Severance Agreement between the Grantee and the
Corporation, in effect at the Date of Grant, providing for earlier vesting of
the RSUs granted hereby in the event of a Change in Control.

The undersigned Grantee hereby accepts the award granted pursuant to this
Agreement on the terms and conditions set forth herein.

Dated:

Grantee

Executed in the name of and on behalf of the Corporation at Mayfield Heights,
Ohio as of this      day of      , 2011.

BRUSH ENGINEERED MATERIALS INC.

By

[NAME]

[TITLE]

